ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_06_FR.txt. 116

OPINION INDIVIDUELLE DE M. DE CASTRO

Usant du droit qui m'est conféré par l'article 57 du Statut, je me per-
mets d’exposer en détail quelques-unes des raisons qui ont déterminé mon
vote.

Les opinions dissidentes et individuelles sont critiquées, surtout dans
les pays de système latin, parce qu’elles affaiblissent l'autorité des arrêts:
ce n’est pas la Cour, dit-on, mais une majorité minime qui décide, en
outre, dans les opinions individuelles, certains des arguments sur lesquels
repose l'arrêt sont mis en doute par des membres de la majorité.

D'un autre côté, les opinions montrent la vie, l'évolution de la doctrine
juridique. Des opinions dissidentes sont le droit de l'avenir, d'autres
traduisent la résistance des idées anciennes. Pour ma part, Je crois
à l'utilité des opinions individuelles; elles donnent la possibilité aux juges
d'expliquer les raisons de leur vote. La rédaction de l'arrêt est une tâche
très délicate car il doit refléter avec beaucoup de prudence le consensus
de la majorité, et cela avec clarté, simplicité et sans équivoque. Dans ces
conditions, si les raisonnements qu'un juge considère comme décisifs ne
trouvent pas leur expression dans l'arrêt, l'opinion individuelle permet
de les indiquer. Elle offre un moyen de connaître les raisons du vote des
membres de la majorité et cela peut être utile pour les études critiques
des commentateurs.

Dans l'affaire soumise à la Cour, il y a, à mon avis, des questions
d'importance qu'il n'a pas été possible d'examiner de façon approfondie
dans l'arrêt. Je crois, aux fins limitées que j'ai mentionnées, pouvoir
exposer en détail mon opinion sur quelques points soulevés dans le litige.

I. OBJECTIONS DU PAKISTAN À LA COMPETENCE DE LA COUR

1. L’attitude du Pakistan en ce qui concerne la compétence de la Cour
a évolué.

A la séance du Conseil de POACI du 18 octobre 1971, le conseil prin-
cipal du Pakistan, M. Pirzada, a soutenu que «l'appel interjeté par
l'Inde à propos de la plainte ... déposée [par le Pakistan] conformément à
la section | de l’article IT de l'Accord de transit est irrecevable » et que son
gouvernement se réservait le droit de soulever à son sujet «une exception

1 Pour les renvois aux comptes rendus d'audiences (C.R. 77/...), voir table de
concordance jointe à C.{.J. Mémoires, Appel concernant la compétence du Conseil de
l'OACT, in fine.

74
117 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

d'irrecevabilité devant la Cour internationale de Justice, en temps voulu »
(duplique du Gouvernement pakistanais, par. 40). Cette exception n'a
pas été soulevée.

Dans le contre-mémoire, le Pakistan soutient que l’article 36 du Statut
est sans pertinence, étant donné la réserve formulée par le Gouvernement
de l'Inde dans sa déclaration d'acceptation de juridiction en ce qui con-
cerne les différends avec les gouvernements membres du Commonwealth
de nations. Le Pakistan soutient aussi que l'appel interjeté par l'Inde
contre la décision prise par le Conseil est irrecevable parce que c'est la
section 1 et non la section 2 de l’article II de l'Accord qu'il convient
d’appliquer (contre-mémoire du Gouvernement pakistanais, par. 24 et
25).

La duplique pakistanaise discute des assertions de l'Inde mais, sur la
compétence de la Cour, elle se borne à une affirmation: « La décision du
Conseil sur tout ce qui se rapporte à une plainte est sans appel » (par. 40).

C'est à l’audience publique du 27 juin 1972 que le conseil principal
du Pakistan devant la Cour, M. Bakhtiar, a nié que la Cour ait com-
pétence pour juger de l’appel de l'Inde sur la décision du Conseil relative
à sa propre compétence. Jusque-là le Pakistan avait contesté la possibilité
d’un appel sur la décision du Conseil en ce qui concerne l'Accord de
transit (art. IL, section 1) mais il n’avait rien opposé à la possibilité d'un
appel sur la décision du Conseil relative au différend exposé dans la
requête du Pakistan dans la mesure où ce différend porte sur la Conven-
tion (art. 84).

Malgré cette irrégularité procédurale, la Cour doit examiner sa com-
pétence de manière explicite puisqu'elle a été mise en doute.

2. La plainte fondée sur la section | de l’article H de Accord n'est
pas susceptible d'appel, parce qu'elle aboutit non pas à une décision du
Conseil, mais à des consultations et des recommandations aux parties
et, au cas où un Etat contractant intéressé omet de prendre les mesures
correctives appropriées sans raison valable, à d'éventuelles recommanda-
tions à l'Assemblée. Mais la décision du Conseil sur sa compétence pour
connaître du désaccord concernant l'Accord de transit peut.faire l'objet
d’un appel, parce que le Pakistan a fondé ses allégations, en face de
l'exception de l'Inde, sur l'article 84 de la Convention et l'article I,
section 2, de l'Accord.

L’exception préliminaire de l'Inde, par sa nature même, a empêché
que l’on procède à l'étude de la plainte sur la base de la section | de
Particle I de l'Accord. On a discuté non pas une mesure prise par l'Inde
mais la compétence du Conseil pour examiner une telle mesure. De là il
résulte qu'au Conseil le débat a été centré sur l'interprétation des traités
en général et celle de la Convention et de l'Accord en particulier (voir
les déclarations de M. Pirzada, mémoire du Gouvernement indien,
annexe E, 3° séance, Débat, par. 25 et suiv; 4° séance, Débat, par. 28 et
suiv.). Dans la réplique du Gouvernement pakistanais aux exceptions
soulevées par l'Inde, on trouve ceci:

75
118 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

«Tl existe un désaccord entre l’Inde et le Pakistan à propos de
l'interprétation ou de l'application de la Convention et de l'Accord
de transit » (mémoire du Gouvernement indien, annexe D, par. 11 a)).

« La requête du Pakistan tombe sous le coup de l’article 84 de la
Convention, du paragraphe 2 de l’article II de l'Accord de transit
et du paragraphe | de l'article premier du Règlement » (ibid., par. 25
et 26; voir aussi par. 18).

« Le Conseil a compétence pour étudier et trancher tout différend
découlant de l'interprétation et/ou de l'application de la Convention
et de l'Accord de transit et pour formuler les conclusions et recom-
mandations appropriées en vertu de l'Accord de transit » (ibid., par.
39 d)).

La question qui a été discutée au Conseil et décidée par lui est celle de
sa compétence pour interpréter l'Accord, eu égard à l'exception opposée
par l'Inde !. A partir du moment où l'Inde soulève une exception, la
plainte du Pakistan ne peut pas être assujettie à la procédure spéciale
prévue pour les plaintes (art. 23 et suiv. du Règlement pour la solution
des différends). L’exception de l’Inde change la nature de la question posée
au Conseil. Elle ne concerne plus une mesure prise par l'Inde conformé-
ment à l'Accord (art. IT, sect. 1): il y a, dès ce moment, un désaccord sur
la possibilité d'appliquer l'Accord, sur son extinction ou sa suspension
et ce désaccord implique aussi un désaccord sur son interprétation (art.
II, sect. 2).

L’article II, section 2, de l’Accord renvoie au chapitre XVIII de la
Convention, dont l'article 84 réserve la faculté d'appeler de la décision du
Conseil ?.

On peut noter aussi qu'il semble que la plainte et la requête du Pakistan
ainsi que les mémoires qui y sont joints, sont presque identiques bien
qu'introduits séparément conformément au Règlement (mémoire du
Gouvernement indien, annexe B, Plainte, deuxième lettre, note).

3. L'Inde avait fondé la compétence de la Cour sur l'article 37 de son
Statut, l'article 84 de la Convention et l’article I, section 2, de l'Accord.
A la séance publique du 27 juin 1972, le Pakistan a fait valoir que l’article

1 La question mise au vote au Conseil est celle-ci:

«Le Conseil n’a pas compétence pour connaître du désaccord exposé dans
la requête du Pakistan en ce qui concerne l'Accord relatif au transit des services
aériens internationaux.» (Mémoire du Gouvernement indien, annexe E,
6e séance, questions débattues et décisions prises, 29 juillet 1971, par. 2.)

La question posée au Conseil n'est pas de savoir sila plainte du Pakistan est justifiée
ou non mais, comme le président du Conseil l'a expliqué, si «le Conseil n’est pas
compétent pour connaître de la requête présentée aux termes de l'Accord de transit »
(ibid., Débat, par. 91). Cette question est soulevée parce que l'Inde soutient que
PAccord a pris fin ou est suspendu et qu'en conséquence le Conseil n’a pas com-
pétence selon l'Accord.

2 Voir dans ce sens la note présentée par le secrétaire général de l'OACT sur
l'article 86 (réplique du Gouvernement indien, annexe C, par. 5).

76
119 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

37 est une disposition transitoire du Statut et qu'il contient les termes
«entre les parties au présent Statut ». Or ce Statut a été promulgué avant
la naissance du Pakistan (C.R. 72/6, p. 39). A l'appui de sa thèse, le con-
seil pakistanais cite divers arrêts de la Cour (C.I.J. Recueil 1959, p. 139,
140, 142; C.J. Recueil 1961, p. 27-32; C.LJ. Recueil 1962, p. 602).

Mais l'expression «entre /les / parties au présent Statut » se trouve aussi
à l'article 36, paragraphe 5. Cette disposition concerne les déclarations
faites en application de l’article 36 du Statut de la Cour permanente et
comportant acceptation de la juridiction obligatoire de la Cour. L'article
37 concerne, lui, les traités ou conventions en vigueur prévoyant le renvoi
à la Cour permanente (cas de l’article 84 de la Convention et de l’article II,
section 2, de l'Accord).

Les arrêts de la Cour cités par le Pakistan visent l'application de l'article
36, paragraphe 5, du Statut et non l’article 37. La doctrine de la Cour sur
l'article 37 est contraire à la thèse du Pakistan. La Cour — elle nous le
dit elle-même — ne peut admettre «que la dissolution de la Cour per-
manente ait pu entraîner la caducité ou l'abrogation de l'une queiconque
des clauses juridictionnelles en question /et/ elle doit conclure que la
date à laquelle le défendeur est devenu partie au Statut est sans pertinen-
ce» (C.LJ. Recueil 1964, p. 34). «Le but premier de la clause n'était pas
de désigner tel tribunal plutôt que tel autre, mais de créer une obligation
de règlement judiciaire. Cette obligation impliquait naturellement la
désignation d’une juridiction» (ibid., p. 38). Une fois dissoute la Cour
permanente «un autre tribunal /la Cour internationale de Justice} est
fourni par le jeu automatique d'un instrument /le Statut de la Cour/
liant les deux parties » (ibid., p. 39).

Rien dans la plaidoirie du Pakistan ne peut justifier un revirement de
jurisprudence de la part de la Cour.

4. Le cœur de la toute nouvelle thèse pakistanaise est son interpré-
tation de l'article 84 de la Convention. Selon celle-ci, l'article doit s'ap-
pliquer aux décisions finales ou aux décisions de fond — celles que vise
l'article 15 du Règlement pour la solution des différends —, mais il ne
s'applique pas aux décisions sur les exceptions préliminaires, qui ne
sont donc pas susceptibles d’appel.

a) Cette interprétation s'appuie tout d'abord sur la lettre de l’article
84. Elle met en relief qu’on y mentionne «la décision » du Conseil «et non
pas n'importe quelle (any) décision du Conseil »; et que «en utilisant le
mot «règlement », on a dû vouloir dire qu'une question qui ne pourrait
être réglée au fond par voie de négociation serait tranchée par le Con-
seil » (C.R. 72/6, p. 25). On ajoute que si on pouvait appeler de toute
ordonnance qu'elle soit rendue par le Conseil «cela détruirait l'objet
même de la Convention de Chicago » (ibid., p. 26). La lecture sans préjugé
de l’article 84 nous invite à lui donner un autre sens. Il parle d'un désac-
cord (any disagreement) qui ne peut être réglé par voie de négociation.
Certes il ne se réfère pas à toutes les catégories de désaccords pouvant être
tranchés par des ordonnances. Ilse réfère aux désaccords qui peuvent être

77
120 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

réglés par voie de négociation et concernent l'interprétation ou l'application
de la Convention. Le nombre des désaccords est limité, et les décisions à
leur sujet n'incluent pas n'importe quelle espèce d'ordonnance. Il doit
s'agir de décisions importantes et d’un certain intérêt général. On ne
saurait sans une raison précise en exclure les décisions sur des questions
de compétence. A l'encontre de l'interprétation trop restrictive de l'article
84 par le Pakistan, on peut faire observer que l'article 86, figurant sous
la rubrique « Appels », nous dit qu'en dehors des décisions sur l'exploi-
tation des entreprises de transport aérien «sur toute autre question les
décisions du Conseil sont suspendues en cas d'appel ». Comment penser
qu'on a exclu de ces «autres questions » celles qui ont trait à la compé-
tence du Conseil ? Une décision du Conseil sur la compétence n’est pas
une ordonnance quelconque (comme par exemple une ordonnance sur
l'admission d'un moyen de preuve). C'est une décision définitive et d’im-
portance générale si elle statue sur une question d'interprétation de la
Convention. Dans l'affaire Pakistan contre Inde, si le Conseil fait droit
à l'exception préliminaire de l'Inde, la procédure est terminée, avec le
résultat que le Pakistan est débouté définitivement de sa requête et de sa
plainte *.

Le désaccord sur la compétence du Conseil put être réglé par une
décision du Conseil ou par des négociations. Le secrétaire général de
l'OACTI, en communiquant la décision du Conseil du 29 juillet 1971,
exprime son désir de «rappeler à votre attention [celle des Parties] la ré-
solution du Conseil en date du 8 avril 1971 invitant les Parties à négocier »
(contre-mémoire du Gouvernement pakistanais, annexe ID) * *.

b) La thèse du Pakistan s'appuie aussi sur quelques articles du régle-
ment du Conseil pour la solution des différends. En résumé, le raisonne-
ment est le suivant: l’article 5 sur les exceptions préliminaires ne parle
pas d’appel. C’est qu’une décision sur une exception préliminaire n'est
pas une décision contre laquelle on peut interjeter appel selon l’article 18.

! Voir aussi la note du secrétaire général de l'OACI déjà citée (réplique du Gou-
vernement indien, annexe C, note 1).

2 Je ne vois pas de motif pour traiter différemment, selon leur aboutissement, les
exceptions préliminaires sur la compétence et admettre l’appel seulement quand la
compétence est niée. Une telle distinction est dépourvue de tout fondement en
droit. Au surplus, le plaideur peut avoir un intérêt digne de protection à faire appel de
la décision rejetant l'exception. Ajoutons que les décisions sur les exceptions d’in-
compétence ont aussi un intérêt général car elles peuvent devenir source de droit
comme jurisprudence.

+ Bien que la juridiction d'un tribunal ne soit pas subordonnée à la volonté des
plaideurs, il y a des possibilités de négociations sur la compétence. Un Etat peut
renoncer à l'exception préliminaire d'incompétence, d'une manière expresse ou
tacite (forum prorogatum), et cela à la suite de négociations.

* Le membre de phrase de l'article 84, « Tout Etat contractant ... peut appeler »,
doit être interprété comme donnant la faculté d'appel à «tout Etat impliqué dans
ce désaccord ». L'appel est ouvert aux parties à un litige. L'intervention, régie par
l'article 19 du Règlement, est autre chose.

78
121 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

Les décisions dont on peut faire appel sont les décisions visées à l’article
15 et non celles que mentionne l’article 5.

En premier lieu il faut tenir compte du caractère des normes réglemen-
taires. Elles ont pour but de développer et de compléter les normes de la
Convention. Elles ne peuvent être interprétées dans un sens contraire à
celui des normes dont elles tirent leur force obligatoire.

C’est à partir de l'article 84 de la Convention qu'on doit résoudre la
question de l'appel et c’est en partant de cet article qu'on devra examiner
les dispositions réglementaires. Ces règles servent comme moyen auxi-
liaire d'interprétation ou comme éléments permettant de corroborer une
interprétation donnée.

I est vrai que l’article 5 ne mentionne pas la possibilité d’un appel
pour les décisions sur des exceptions préliminaires. Mais, si on l'avait
fait, on aurait alourdi sa rédaction d'une manière excessive et inutile.
On aurait dû distinguer les différentes catégories d’exceptions prélimi-
naires. Or la question a été tranchée par l’article 84 de la Convention
qui n'autorise l'appel que pour une sorte de décisions, celles qui concer-
nent l'interprétation ou l'application de la Convention.

Selon le Pakistan, l'article 18, alinéa 2, du Règlement « précise … dans
quelles limites étroites il peut être interjeté appel, et cela montre que cette
faculté ne s'applique pas à n'importe quelle ordonnance » (C.R. 72/6,
p. 26). C'est vrai, mais ce n'est pas un argument en faveur de la thèse
pakistanaise. On ne peut interjeter appel contre n'importe quel genre
d'ordonnance. Les limites de l'appel sont posées car seules peuvent
faire l’objet d’un appel, conformément à l'article 84, les affaires soumises
en vertu des clauses a) et 6) de l'alinéa | de l’article premier, c'est-à-dire
tout désaccord survenu entre deux ou plusieurs Etats contractants à
propos de l'interprétation ou de l'application de la Convention (art. 1,
al. 1 a) du Règlement; art. 84 de la Convention), tout désaccord survenu
entre deux ou plusieurs Etats contractants à propos de l'interprétation ou
de l'application de l'Accord de transit (art. 1, al. 1 b) du Règlement; art.
If, sect. 2, de l'Accord).

Les limites fixées par l’article 18 sont les mêmes que celles qui sont
établies par l'article 84 de la Convention et l'article II, section 2, de
l'Accord. C’est donc toujours ces deux articles qui sont décisifs pour la
question de l'appel !.

1 La division en chapitres et titres du Règlement pour la solution des différends
a pu faire naître des doutes mais sans vrai fondement.

L'article 5, au chapitre III, établit la procédure pour les exceptions préliminaires.
Le chapitre IV règle la procédure ordinaire applicable aux désaccords. Mais les
deux chapitres ne sont pas des compartiments étanches, pas plus que ne le sont les
titres | et H (voir par exemple les articles 5 et 18).

Les articles 3, 4 et 6 doivent s'appliquer à la procédure ordinaire et se trouvent
au chapitre III. Le chapitre IV contient des règles visant les exceptions préliminaires
(par exemple les articles 16, 17 et 18): les notifications sont traitées dans le même
article 18. Il y a aussi des dispositions non applicables aux exceptions préliminaires
(comme les articles 7 à 15).

79
122 CONSEIL DE L'OACT (OP. IND. DE CASTRO)

5. Le Pakistan offre une autre raison pour expliquer que l'appel d’une
décision du Conseil affirmant sa propre compétence n'ait pas été prévu
par la Convention: «c'est la règle universellement admise en droit inter-
national d’après laquelle tout tribunal international est compétent pour
déterminer sa propre compétence » (C.R. 72/6, p. 28).

Mais la question de la compétence de la compétence naît quand il n'y
a pas de règles qui imposent l'appel. Quand il y a des règles sur l'appel,
le tribunal ou l'arbitre ne peut juger lui-même s'il est possible ou non de
faire appel de sa propre décision. I] est de la compétence de la juridiction
supérieure d'interpréter l'étendue de la règle concernant l'appel. La juri-
diction inférieure ne peut pas priver de sa compétence la cour d’appel en
se réservant la faculté d'interpréter à sa manière la règle relative à l'appel;
sa compétence est limitée par la possibilité d'appel. C'est la cour supé-
rieure qui a compétence pour décider de sa propre compétence, pour dire
en appel si, dans une affaire donnée, il est possible d'appeler de la décision
de l'instance inférieure.

Le Conseil ne pouvait pas statuer et n'a pas statué en niant le droit
d'appel de l'Inde devant la Cour. C'est la Cour qui a compétence pour
interpréter l'article 84 de la Convention et pour dire en conséquence si
l'Inde peut valablement faire appel de la décision du Conseil.

Le Conseil a, en connaissance de cause, fait droit à l'appel, et, en ap-
plication de l'article 86 de la Convention, tient pour suspendue sa décision.
Par la voix de son président il a fait connaître la possibilité que l'affaire
soit renvoyée devant cette Cour (mémoire du Gouvernement indien,
annexe E, 6° séance, Débat, par. 19: réplique du Gouvernement indien,
annexe E, 73° séance). A la session du Conseil, le représentant de l’Inde
a fait connaitre l'intention de son gouvernement d'en appeler a la Cour
(mémoire, annexe E, 6° séance, Débat, par. 152, 159 et 177).

À la demande de certains membres du Conseil, le secrétaire général
de l'OACT a préparé une note sur l'article 86 de la Convention, notam-
ment le passage: « Sur toute autre question, les décisions du Conseil sont
suspendues en cas d'appel, jusqu'à ce qu'il soit statué sur l'appel», et
expliqué que la décision suspendue par l'appel «peut, par exemple,
consister à affirmer ou à nier la compétence du Conseil dans une affaire
donnée » (réplique, annexe C.}

L’attitude des membres du Conseil est aussi significative. Aucun
membre n'a fait d'objection à l'annonce qu'il y aura un appel de l'Inde.
Le représentant du Pakistan a contesté seulement Pappel du Gouverne-
ment de l'Inde à propos de la plainte déposée conformément à la sec-
tion 1 de l’article 11 de l'Accord de transit (duplique du Gouvernement
pakistanais, par. 40).

6. Le Pakistan accuse aussi l'Inde de contradiction. La Cour a compé-
tence pour connaître de l'appel si la Convention est en vigueur (art. 37
du Statut), mais l'Inde soutient que la Convention a pris fin ou est
suspendue. Comment dire à la fois que la Convention est en vigueur et
qu'elle ne l’est pas?

La question n'a pas d'importance pratique si la Cour, se prononçant

80
123 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

contre la thèse indienne, décide que la Convention est en vigueur entre
l'Inde et le Pakistan.

En tout cas, je pense que le Pakistan pousse l'Inde dans un faux dilem-
me. Quand on soulève une exception préliminaire d’incompétence de-
vant un tribunal, c'est que le plaideur n’accepte pas la compétence de
ce tribunal; il la nie, mais il soulève l’exception pour éviter d’être con-
damné dans un jugement par défaut. L'appel ne change pas la situation
juridique du plaideur. La même exception préliminaire soulevée par
l'Inde au Conseil se trouve devant la Cour.

La compétence de la Cour ne découle pas de ce que la Convention soit
en vigueur entre l'Inde et le Pakistan, mais de la faculté d'appel devant la
Cour prévue par l’article 84 de la Convention; donc, ce qui est nécessaire,
c’est que la Convention et l’article soient en vigueur envers la Cour.

C'est la Convention qui donne le droit d’appel et la Convention est
en vigueur pour la Cour. L'Inde, le Pakistan ou toute autre partie à la
Convention peut en appeler à la Cour d’une décision du Conseil sur sa
compétence.

La Cour est compétente pour statuer sur sa compétence, si une excep-
tion niant qu’un traité soit en vigueur est opposée. Le Conseil peut
aussi examiner sa compétence quand l’Inde soutient que Convention
et Accord ne sont pas en vigueur entre elle et le Pakistan. La Cour est
ici une cour d'appel. Les recours en appel ont un double effet, suspensif
et dévolutif — effet dévolutif parce que c'est le procès tout entier qui
est porté devant la cour supérieure, avec les questions qu’il avait com-
portées en première instance. La Cour doit décider si la Convention est
en vigueur pour rejeter ou non l'exception de l'Inde, comme le Conseil
pouvait le faire.

7. La question de l'appel devant la Cour a une importance indéniable,
pour la Cour et pour les organisations internationales. La Cour ne peut
pas éluder sa responsabilité. Pour les organisations, il est nécessaire
qu'il existe un organe de contrôle, une surveillance sur des décisions juri-
diques compliquées, sur l'interprétation et application de leurs règles
constitutionnelles et réglementaires.

L'appel d’une décision sur la compétence est normal en droit interne.
H n’est pas contraire à la nature des organisations internationales. Il se
trouve justement que la nature administrative ou technique du Conseil
de POACI rend en pratique nécessaire l’appel à un organe judiciaire

‘comme la Cour, à propos de l'interprétation de la Convention et de l’Ac-
cord dans toute son ampleur.

li ne faut pas oublier que c’est un des desiderata de la communauté
internationale d'étendre la possibilité d'appel à toutes les décisions des
organisations internationales. L'Institut de droit international a étudié
la possibilité d’instituer le droit d’appel envers toutes les décisions des
organisations (« Recours judiciaire à instituer contre les décisions d’or-
ganes internationaux », Annuaire 1957, p. 274 et suiv.).

81
124 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

Il convient de considérer aussi que la possibilité de l'appel est un droit
que les Etats souverains ont intérêt à conserver dans son intégralité,
quand ils ont établi comme précaution à l'égard des décisions des or-
ganisations internationales.

Il. LA COMPETENCE DU CONSEIL DE L'OACI SELON LA CONVENTION

L'appel de l'Inde porté devant la Cour est fondé sur des questions
concernant la compétence déjà présentées au Conseil. Elles sont d’une
grande importance et d’un intérêt général.

En résumé, les principales questions soulevées par l’Inde concernent
les points suivants:

1) Les mots «interprétation» et «application» dans l’article 84 de la
Convention et l'article II, section 2, de l'Accord de transit ne peuvent
pas être interprétés comme s'appliquant aux questions relatives à la
suspension ou à l'extinction de la Convention ou de l'Accord.

2) Une question d'interprétation ou d'application ne peut se poser à
propos d’un traité qui a cessé d'exister ou est suspendu.

3) Un Etat peut résilier un traité, quel qu'il soit, en cas de violation par
Pautre partie.

4) Un Etat peut résilier le traité du simple fait qu'il déclare l'existence
d’une telle violation.

J’examinerai successivement ces thèses indiennes.

1. Le mémoire du Gouvernement indien signale que les désaccords
entre Etats quant à la Convention et à l'Accord de transit peuvent prendre
Pune des quatre formes suivantes: 1) désaccords sur l'interprétation, 2)
désaccords sur l'application, 3) désaccords sur les mesures prises aux
termes de la Convention ou de l'Accord et 4) désaccords concernant
l'extinction ou la suspension de la Convention ou de l'Accord entre
un Etat et un autre (mémoire, par. 72). Il conclut que seules les deux
premières catégories de désaccord peuvent être examinées par le Conseil,
aux termes de la Convention, et que seuls les trois premiers types de
désaccord relèvent du Conseil, selon l'Accord. Le Conseil n’a pas, d'après
lui, compétence pour examiner la quatrième catégorie de désaccord,
celle qui vise Fextinction ou Ja suspension de la Convention ou de l'Ac-
cord de transit (/bid., par. 73).

Comme l'a dit le conseil principal de l'Inde dans son exposé devant
le Conseil, à propos de cette distinction, «c'est là toute la question»
(mémoire, annexe E, 2° séance, Débat, par. 7). I considère que, le texte
des traités ne mentionnant pas les expressions «suspension » et «extinc-
tion » dont le sens est très net, on doit en déduire le manque de compé-
tence du Conseil à cet égard.

L’argument de l'Inde repose sur une donnée inexacte, celle de la nature
homogène des quatre causes de désaccord. En vérité, elles sont hétéro-
gènes.

82
125 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

L'interprétation est une fonction générale et préalable. Elle est de cher-
cher et de trouver le vrai sens de la Convention et de l'Accord, en rela-
tion avec toute action, toute situation ou tout fait. Il s’agit par exemple
de savoir si l’application faite est ou non licite, de qualifier les actions
des Etats, de déterminer s’ils ont rempli leurs devoirs ou violé leurs
obligations, si les réserves établies en faveur de la souveraineté des Etats
ont été respectées.

Le postulat à la base des exceptions indiennes, c’est que la Convention
et l’Accord sont éteints ou suspendus à l’égard du Pakistan; la conduite
du Pakistan implique, dit l'Inde, une violation des obligations qu'il
avait assumées et c’est elle qui est cause de cette extinction ou de cette
suspension. Mais, pour arriver à une telle conclusion, on a besoin d’in-
terpréter la Convention et l'Accord. Pour savoir si le Pakistan a violé
ses obligations envers l’Inde, on a besoin de savoir quelles sont ces obli-
gations; pour savoir si une violation de telle ou telle catégorie entraine
l'extinction ou la suspension, il est nécessaire de connaître les sanctions
appropriées à une telle violation et la procédure pertinente pour les im-
poser. La réponse dépend toujours du sens (interprétation) des règles à
appliquer (Convention et Accord).

Dans les exceptions préliminaires présentées par l'Inde au Conseil
(28 mars 1971), on explique que «la politique de confrontation qui
frise l'hostilité » de la part du Pakistan, et «la capture illicite d’un avion
indien » sont les causes de l'extinction ou de la suspension de la Conven-
tion et de l’Accord, l’attitude du Pakistan «allant à l'encontre de tous
les buts et objectifs, de l’esprit et des dispositions de la Convention et
de l’Accord » (mémoire, annexe C, par. 5 et 6) !.

On peut voir que l’Inde offre sa propre interprétation de la Convention
et de l’Accord, qu'elle qualifie la conduite du Pakistan en la considérant
comme contraire à tous les buts et objectifs, à l’esprit et aux dispositions
de l’un et de l’autre. Dès lors que cette interprétation est contraire à
celle du Pakistan, il y a un désaccord sur l'interprétation de la Convention
et de Accord (art. 84 de la Convention; art. Il, section 2, de l'Accord
de transit).

La phrase par laquelle on donne compétence à un organe pour trancher
les différends ayant pour objet l'interprétation ou bien l'interprétation

! «The very negation of the aims and objectives, the scheme and provisions ».
Il est dit aussi «que le Pakistan, par sa conduite, a répudié la Convention à l'égard
de l'Inde, puisque sa conduite a milité contre les objectifs mêmes de la Convention
et a contrevenu à ses dispositions expresses ...la conduite du Pakistan équivaut
aussi à une répudiation de l'Accord de transit à l'égard de l'Inde. Dès lors,
l'Inde considère que, à son égard, la Convention et Accord de transit ont été
repudies ou, à tout le moins, suspendus par le Pakistan. » (Mémoire, annexe C, par.

2.)

83
126 CONSEIL DE L’OACI (OP. IND, DE CASTRO)

et l’application d’un traité confère compétence à cet organe pour inter-
préter «l’ensemble ou une quelconque de ces dispositions [dispositions
du traité], qu’elles aient trait aux obligations de fond» ou non (C.J.
Recueil 1962, p. 343) et logiquement les conséquences juridiques de la
violation de ces obligations (pacta sunt servanda). Conclusion toujours
applicable que l’organe compétent soit l'OACI ou l’organe d’une autre
organisation }.

La thèse de l’Inde est fondée sur une conception étroite du mot in-
terprétation. « Lorsque cette méthode d'interprétation aboutit à un résul-
tat incompatible avec l'esprit, l’objet et le contexte de la clause ou de
l'acte où les termes figurent, on ne saurait valablement lui accorder cré-
dit» (C.I.J. Recueil 1962, p. 336).

L'Inde a présenté un argument complémentaire reposant sur l’absurdité
qu’il y aurait à confier la décision de questions juridiques au Conseil.
I] est composé de personnes sans connaissances juridiques; il n’est pas
composé par des hommes mais par des Etats; c’est un organe adminis-
tratif ou technique. Il n’est donc pas à même de remplir des fonctions
judiciaires, et encore moins de trancher de questions touchant aux droits
des Etats souverains. Dès lors, comment entendre les articles 84 de la
Convention et II, section 2, de l'Accord comme donnant pouvoir au
Conseil de statuer sur l’extinction ou la suspension d’un traité?

L’impression qu’on nous donne de la fonction du Conseil n’est pas
avalisée par la Convention de Chicago. En effet le pouvoir que les articles
cités donnent au Conseil s’étend, semble-t-il, à toutes les règles de la Con-
vention; or l'interprétation des règles d’une convention est une fonction ju-
ridique et non pas une fonction administrative. Le Conseil aura à décider
des différends entre Etats sur l'interprétation et l'application de la Conven-
tion et de l'Accord. Le Conseil devra aussi assurer le respect intégral
des droits des Etats contractants (art. 44 f)) et signaler aux Etats toute
infraction à la Convention (art. 54 j)) et ces fonctions sont également
juridiques.

L’interprétation des règles de la Convention peut avoir pour objet des
questions touchant a la souveraineté des Etats contractants sur l’espace
aérien au-dessus de leur territoire—je pense au problème des zones inter-
dites (art. 9 de la Convention), lequel a donné lieu a des différends entre
Etats qui ont été portés devant le Conseil (je connais deux cas) et four-
millent de questions juridiques 2.

Le Conseil est composé en grande partie d’experts en aviation. Mais,
quand c’est de leur intérét, les Etats ont bien soin d’envoyer au Conseil
des juristes qualifiés et de donner des instructions préalablement bien
étudiées dans les chancelleries.

1 Comp. article 36, paragraphe 2 a), du Statut de la Cour. Dans le mandat pour
le Sud-Ouest africain allemand, les différends relatifs « à l'interprétation ou à l’ap-
plication des dispositions du mandat » sont soumis à la Cour permanente de Justice
internationale (art. 7).

2 L'interprétation de l'article 89 peut aussi susciter des litiges touchant à la
souveraineté des Etats.

84
127 CONSEIL DE L'OACI (OP. IND, DE CASTRO)

La possibilité même d'un appel à la Cour montre bien l'importance
donnée à la fonction juridique du Conseil quand il doit décider des
questions qu’impliquent l'interprétation ou l'application de la Conven-
tion ou de l'Accord.

Il ne semble donc pas que les clauses de compétence comportent des
«limites intrinsèques » (C.R. 72/3, p. 23), en raison de la nature et de la
composition du Conseil.

Des arguments sur l’interprétation restrictive des déclarations de juri-
diction obligatoire ne jouent pas (et l'Inde semble le reconnaître, C.R.
72/3, p. 25) pour les clauses de juridiction qu’on doit interpréter selon
leur but et leur objet. Or les dispositions des articles 84 de la Convention
et II, section 2, de l’Accord sont des clauses de compétence spéciale, On
ne peut invoquer l’attitude des Etats à Vienne pour restreindre les clauses
de compétence de la Convention et de Accord. A Vienne, en plus des
circonstances particulières du moment qui sont bien connues, l’hésitation
des Etats s'explique parce qu'ils ont craint de donner un blanc-seing pour
toute espèce de traités. Dans la Convention, au contraire, la clause de
juridiction a un but concret et bien délimité.

L'observation sur le fait que les Etats réserveraient un mauvais accueil
à un arrêt reconnaissant la compétence du Conseil semble bien contredite
par l'attitude même des Etats ou des représentants des Etats au moment
du vote qui a eu lieu au Conseil. L'interprétation donnée par le Conseil
à la clause de compétence n’est pas contraire aux bons principes, elle va
dans la bonne direction qui est de fortifier les organisations internationales.

Pour connaître le vrai sens d’une clause, on ne doit pas jouer avec les
mots. Quand on confère compétence à un organe pour interpréter un
traité, on la lui confère pour dire avant tout si le traité est ou non en
vigueur, c’est-à-dire s’il est ou non éteint ou suspendu. La question posée
n’est pas de savoir si un Etat a le droit de suspendre un traité ou d’y
mettre fin selon les règles générales du droit international. Elle est de
savoir s’il peut le faire selon les règles du traité. La question est celle-ci: la
violation par une partie des obligations contractuelles donne-t-elle à
Pautre la faculté de déclarer éteintes ses propres obligations? On ne doit
pas oublier que c’est la qualification de licite ou illicite, s'agissant de la
conduite des parties, qui permet de dire s’il y a eu violation de la Con-
vention par une partie ou par les deux parties et, s’il y a eu violation,
quelles seront les sanctions justes. Pour faire cela, ona besoin d'interpréter
la Convention et l'Accord.

Par exemple, on aura bien besoin d'interpréter l’article 89 de la Con-
vention pour savoir si un certain Etat a agi d’une manière licite, conforme
à la Convention, quand, dans une situation d'hostilité, de confrontation
aiguë, de guerre froide, il considère avoir la liberté d’action de supprimer
les privilèges accordés par la Convention, et peut-être même de déclarer
suspendus les effets de la Convention envers un autre Etat.

Mais il ne semble pas correct d'interpréter la clause de juridiction
comme donnant la possibilité de lire: je peux, comme et quand je veux,

85
128 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

éviter les sanctions découlant d'une violation commise par moi des
obligations contractuelles qui m'incombent, en disant que je tiens ce
traité pour éteint envers la partie lésée ou que je n’ai pas cessé de remplir
ces obligations puisque j'ai déclaré avoir suspendu le traité.

2. La seconde thèse de l'Inde impressionne par son apparence logique.
Elle soutient que la faculté ou le pouvoir conférés par un traité prennent
fin ipso facto dès le moment où le traité cesse d'exister. Donc la com-
pétence du Conseil pour statuer sur le désaccord entre l’Inde et le Pa-
kistan a pris fin par la terminaison de la Convention et de l’Accord vis-à-
vis du Pakistan (violation de ses obligations par le Pakistan).

Ce raisonnement n’est pas acceptable. ll confond les différentes causes
et catégories d’extinction des traités.

La terminaison d’un traité peut dépendre d'une cause externe au con-
tenu du traité (ab extra) ou d’une cause qui a son origine dans le fonc-
tionnement même du traité. Quand on accuse l’autre partie d’avoir violé
des obligations nées du traité, on a affaire à un traité existant. Pour
vérifier s’il y a des violations, il faut interpréter le traité; c’est de l’inter-
prétation d’un traité encore existant qu'il s’agit.

La violation d'une obligation née du traité n’entraine pas ipso jure
l'extinction du traité. Elle autorise la partie lésée à invoquer la violation
comme motif pour mettre fin au traité ou suspendre son application
(voir art. 60 de la convention de Vienne) !. Cette faculté est subordonnée
aux dispositions du traité applicables en cas de violation (convention de
Vienne, art. 60, par. 4), donc aux dispositions relatives aux désaccords
sur les violations d'obligations (compétence pour régler les différends).

La convention de Vienne subordonne aussi les conséquences des
violations des obligations par une partie à un traité aux règles générales
concernant la solution des différends sur l’existence et les effets de la
violation (art. 65 et 66).

Les violations substantielles dont l'Inde accuse le Pakistan ne mettent
pas, par elles-mêmes, fin au traité et ne mettent pas fin à la compétence
du Conseil. ll est au contraire de la compétence du Conseil de décider si le
Pakistan a ou non commis des violations et, dans l’affirmative, si elles
sont substantielles. Le Conseil devra décider de ces questions de fond et
c'est alors que ("Inde pourra éventuellement invoquer la violation d’une
obligation substantielle pour mettre fin au traité ou suspendre son appli-
cation.

? On ne doit pas oublier que la règle donne la possibilité d'opposer une exceptio.
Inadimpleti non est adimplendum. La violation d'une obligation n’est pas cause d’in-
validité ou d'extinction du traité. Elle est source de responsabilités et de nouvelles
obligations ou sanctions. A côté de cela, c'est la violation substantielle d’un traité
qui autorise la partie lésée à Pinvoquer pour résilier ou suspendre l'application du
traité. Rapport de la Commission du droit international, 1966 (art. 57 du projet)
(Annuaire de la Commission du droit international, vol. M, p. 276 à 278).

86
129 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

ll n’est pas vrai que le principe consacré par l’article 60 de la convention
de Vienne soit «en dehors » de la Convention de Chicago. Au contraire,
c’est un principe qui découle de la nature contractuelle des traités. Il
n'existe pas de frontière entre les traités et le droit international; il
n'existe pas de frontière qui laisse en dehors du droit international le
contenu des traités. Bien au contraire, les traités ont une signification
juridique grâce au droit international. Les règles de droit international
ne sont pas en dehors des traités, elles donnent force juridique aux règles
conventionnelles. Le principe pacta sunt servanda (convention de Vienne,
art. 26) n’est pas «en dehors » des traités; ce principe, c’est celui qui per-
met d’exiger l’accomplissement de bonne foi des obligations contrac-
tuelles. L’article 60 est un complément et la sanction du principe pacta
sunt servanda. C'est la violation des droits ou des obligations ayant leur
source dans le pacte qui est à l’origine de l’exceptio non adimpleti.

3. Un point fondamental de la thése soutenue dans le mémoire de
l'Inde, selon laquelle la Convention et l'Accord sont éteints ou suspen-
dus vis-à-vis du Pakistan, est tiré de l’application de l'article 60 de la
convention de Vienne et de certaines considérations de la Cour dans son
avis sur la Namibie (C./.J. Recueil 1971, p. 47 et 49). Peut-être trouve-t-on
ici une des sources d’erreur dans la construction de la thèse indienne:
elle n’envisage pas la différence de nature des traités.

Les rédacteurs de la convention de Vienne n’ont pas pensé que l’article
60, paragraphe 1, ait un caractère impératif et général, bien au contraire.
On doit tenir compte, avant tout, des règles spéciales de chaque traité,
non seulement en raison du principe pacta sunt servanda (art. 26, 56, 58),
mais aussi en raison des réserves faites à l’article 42, paragraphe 2 et à
l'article 60, paragraphe 4. On doit tenir compte aussi des différences entre
les traités bilatéraux, multilatéraux et ceux qui font naître une organisa-
tion internationale.

La convention de Vienne «s'applique à tout traité qui est l'acte consti-
tutif d’une organisation internationale et à tout traité adopté au sein d’une
organisation internationale, sous réserve de toute règle pertinente de
l’organisation » (art. 5).

Dans les débats à la conférence de Vienne, on a souligné que le
respect le plus grand pour les particularités des organisations inter-
nationales est nécessaire. Les Etats n’ont pas voulu affaiblir l’œuvre
progressive et l'efficacité des organisations internationales '. On distingue
dans tout traité créant une organisation: 1) Pacte constitutif de l’organisa-
tion, lequel est soumis à la /ex generalis sur la naissance des traités, 2)
le statut créant la lex specialis ou les règles destinées à régir la vie et le
fonctionnement de l’organisation. Spécialité qui a fait que les auteurs

1 Voir dans ce sens l’article 20, paragraphe 3, de la convention de Vienne. Voir
aussi le rapport de la Commission du droit international, 1966 (commentaires con-
cernant l’article 17) (Annuaire de la Commission du droit international, 1966, vol.
II, p. 220 à 226, en particutier par. 20).

87
130 CONSEIL DE L'OACT (OP. IND. DE CASTRO)

classent ce genre de traités parmi les «traités-lois » ou « Vereinbarungen ».

Dès le moment de sa constitution, une organisation internationale est
une nouvelle réalité juridique. C’est une entité ayant des droits et des
obligations, des buts et des fonctions propres et donc une certaine per-
sonnalité juridique (C.1.J. Recueil 1949, p. 179-181). Elle a la cohésion
propre aux personnes juridiques, qui s'oppose à l’autonomie des mem-
bres qui la composent (C.Z.J. Recueil 1970, p. 34, par. 40).

Quelle que soit la nature de sa personnalité juridique, chaque organisa-
tion à un statut qui lui donne une règle générale à laquelle sont soumis
tous les membres. Leurs droits et obligations les uns envers les autres
découlent de ce statut. C’est la condition de personne juridique de
l’organisation qui empêche de considérer que les relations juridiques
entre les membres soient régies par une série de traités bilatéraux in-
dépendants. La vie de l'organisation n'est pas réglée d’une manière
disparate par une somme de traités bilatéraux. Les membres de l'orga-
nisation sont liés entre eux par le statut, et leurs relations sont réglées par
le statut. Ces relations sont celles qui résultent de la condition de mem-
bres de l’organisation et non de la condition de parties à des traités
bilatéraux. Cela est de l'essence même des organisations, c'est une exi-
gence qu’impose l'intérêt commun et une nécessité pour leur fonctionne-
ment et leur efficacité.

L'Etat qui viole des obligations ou devoirs qui découlent du statut
envers un autre Etat membre de l’organisation ne viole pas un traité
bilatéral et particulier entre eux, il viole le statut de l’organisation. Les
effets d’une telle violation sont régis par ce statut. C'est seulement à
titre supplétif qu’on devra appliquer les règles générales du droit inter-
national, celles qui sont consacrées par la convention de Vienne !.

1 L'Inde a fait référence à l’avis rendu par Ja Cour dans l’affaire de la Namibie
(C.LJ. Recueil 1971, p. 47) pour conclure à application générale de l’article 60
de la convention de Vienne à tous les traités, donc à la Convention et à l'Accord
de transit. Mais les expressions qui s'y trouvent ne doivent pas être détachées de
l’ensemble du texte. Dans l'avis consultatif, on a dit: «l’Assemblée générale constate
qu'il y a eu en l'occurrence violation substantielle » (‘hid., par. 95) et l’on a cité le
passage de l’arrêt de 1962 où il est dit «comme presque tous les autres mandats
semblables, ce mandat constitue un acte d'un type spécial, de nature composite,
instituant un régime international nouveau. Il contient un accord précis» (ibid.,
p. 46, par. 94). La Cour, ici comme ailleurs, a envisagé la nature toute particulière
du mandat. Dans le mandat ou dans le trust, on considère comme implicite la faculté
de révocation. Le mandant, la Société des Nations, confère le mandat pour qu'il
bénéficie au peuple sous tutelle. Les Nations Unies, ayants droit de la Société des
Nations, ont le droit et l'obligation de retirer le mandat, trust ou pouvoir tutélaire,
dans tous les cas où le mandataire, le rrustee ou le tuteur vient à violer ses obligations
envers le peuple dont la tutelle lui a été confiée,

L'avis rendu dans l'affaire de la Namibie ne vient pas appuyer valablement la
thèse de l'Inde. C’est un exemple de plus qu'on doit tenir compte de la nature de
chaque traité pour l'application de l’article 60.

88
131 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

Par suite, pour connaître les conséquences des violations dont l’Inde
accuse le Pakistan, on doit tenir compte avant tout de la signification
statutaire de la Convention et de l’Accord de transit.

L’OACI est une des plus parfaites organisations internationales. Sa
personnalité juridique est évidente, comme aussi son indépendance
juridique envers ses membres. Dans la Convention, on tient à mettre
en vedette la pleine personnalité juridique de l’organisation, pour l’exer-
cice de ses fonctions dans le territoire de chaque Etat, sous la seule réserve
des lois de l'Etat intéressé (art. 47).

L'organisation a des buts et objets propres, indépendants des intérêts
propres à chaque Etat membre, ceux de la communauté internationale
(préambule, art. 93 bis) et chaque Etat contractant convient de ne pas
employer l'aviation civile à des fins incompatibles avec les buts de la
Convention (art. 4).

La Convention: énumère les obligations et les droits des membres de
l’organisation; elle a établi des organes (l'Assemblée et le Conseil) pour
en assurer la mise en œuvre et a même prévu des sanctions pour les Etats
qui n’obéiraient pas à leurs décisions (art. 84 à 88 de la Convention; art.
IT de Accord). C'est pour favoriser la réalisation des buts et principes de
l'organisation, c’est pour favoriser son fonctionnement, qu'on a créé
un système destiné à régler les différends entre Etats sur l'exercice et les
violations de leurs droits et obligations (art. 84 de la Convention: art. II
de PAccord).

On peut signaler encore deux groupes de dispositions qui éclairent le
système de l’organisation.

Il y a en premier lieu les dispositions qui établissent je principe de non-
discrimination entre les Etats membres. Dans l'énumération solennelle
des objectifs de l’organisation, on dit «éviter la discrimination entre
Etats contractants » (art. 44 g)). Dans le préambule de la Convention,
on parle déjà de «l'égalité des chances », et dans plusieurs autres articles
on insiste sur l'interdiction de toute distinction entre les aéronefs des
Etats contractants (art. 9, 11, 35). Toujours afin d'éviter des relations
particulières préférentielles ou discriminatoires entre les Etats, on a
stipulé «les Etats contractants reconnaissent que la présente Convention
abroge toutes les obligations et ententes entre eux qui sont incompati-
bles avec ses dispositions et s'engagent à ne pas contracter de telles
obligations ni à conclure de telles ententes » (art. 82 de la Convention).

Il y a en second lieu les dispositions qui régissent la manière dont les
obligations des Etats prennent fin. L'article 95 formule la règle pour la
dénonciation de la Convention, c'est-à-dire pour la sortie de l'organisa-
tion. Il n’admet pas la possibilité de la dénonciation vis-à-vis d'un seul
Etat membre. Elle semble inadmissible comme contraire aux principes
de non-discrimination et de personnalité juridique. Ces principes sont-ils
la raison d'être de l’article 89? En cas de guerre, les dispositions de la
Convention ne portent pas atteinte à la liberté des Etats contractants

89
132 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

concernés, qu'ils soient belligérants ou neutres; on applique le même
principe dans le cas où un Etat proclame l’état de crise nationale. On
peut observer que l’état de guerre même n'entraîne pas l’extinction de la
Convention entre les Etats contractants; c’est qu’il n’y a pas de traités
bilatéraux entre eux. C’est la Convention elle-même, toujours en vigueur,
qui accorde aux Etats intéressés la Hiberté d'action quant aux obligations
qu'ils avaient assumées.
Il semble qu’on peut tirer les conclusions suivantes:

1) Les traités qui instituent des organisations sont soumis à des règles
propres et non à la règle de l'article 60 de la convention de Vienne.

2} Les règles de la Convention de Chicago n’admettent pas la possibilité
qu'un Etat déclare éteinte la Convention vis-à-vis d’un autre Etat.

3) Les règles spéciales de la Convention et de l’Accord de transit excluent
la possibilité d'appliquer la règle de l’article 60 de la convention de
Vienne.

4) L'interprétation de l'article 84 de la Convention et de l’article II
de l'Accord de transit donnée par l'Inde est contraire non seulement
à la lettre et au but de ces articles mais aussi au système de l’organisa-
tion internationale qu'est l'OACI.

4. L'Inde soutient encore — c’est le dernier élément de sa thèse —
qu’elle avait la faculté de mettre fin à ses obligations vis-à-vis du Pakistan
par une déclaration unilatérale. L’argument est développé d’une manière
qui n’est pas banale. Le conseil principal de l'Inde explique ceci:

«Supposez, à titre d’hypothése, qu’en raison de l’action d’un
Etat le survol de son territoire présente pour moi des dangers — cela
détruit l’objet même, le but même de la Convention et de l’Accord
de transit. Si à cause de cela je mets fin à l'Accord, c'est à bon droit
que j'y mets fin. Supposez que je sois pris de panique et que j'en
vienne à la conclusion hâtive — et supposez que cela soit à tort —
qu’il serait dangereux pour moi de survoler le territoire de l’autre
Etat. Supposez que mon point de vue soit le fait d’une crainte exces-
sive et que le point de vue qui corresponde à la vérité soit que je
peux très bien, en toute sécurité, survoler le territoire de l’autre Etat.
Dans ce cas-là, j'ai eu tort de mettre fin à l'Accord. Mais que j'y aie
mis fin à tort ou à raison, cela relève d’un différend à propos de la
résiliation. C’est là le point important.» (Mémoire, annexe E,
2° séance, Débat, par. 24.)

En conséquence, dit le conseil principal de l'Inde, comme il n'y a pas
de désaccord sur l'interprétation ou l’application, mais un différend sur
la résiliation, le Conseil n’aura pas compétence pour trancher ce dés-

90
133 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

accord ou différend. La Convention et l'Accord ont ainsi pris fin vis-à-vis
de l’autre Etat !.

On a déjà relevé les erreurs de la thèse indienne. L’argumentation serrée
et si logique du conseil principal de l’Inde montre en toute clarté l’impor-
tance pratique de la question soulevée dans cette affaire et l'importance
générale qu’elle présente pour le fonctionnement des organisations inter-
nationales.

La doctrine que l’Inde nous propose a pour conséquence immédiate
de donner aux Etats membres la possibilité de s’exonérer à volonté
de leurs obligations de membres de l’organisation vis-à-vis d’un autre
Etat membre. Elle offre une façon commode de déguiser un non volumus.
Il suffit d’accuser l’autre partie de violation d’une obligation et de qualifier
la violation de cause propre à mettre fin au traité. Un Etat peut le faire
pour soustraire sa propre violation à la compétence du Conseil; i! peut
aussi déclarer que la Convention a pris fin vis-à-vis d’un autre Etat
membre pour l’inciter à une discrimination en sa faveur. En tout cas,
Porganisation est réduite à l’impuissance en face de cette manœuvre
faite pour échapper à la compétence du Conseil, quelle que soit la vio-
lation des obligations découlant de la Convention ou de l’Accord:; il
suffira de la travestir artificiellement ou simplement de baptiser de diffé-
rend sur l'extinction d’un traité un différend sur l’existence d’une vio-
lation du traité.

Les explications du conseil principal de l’Inde mettent aussi en relief
combien la thèse indienne va à l’encontre de la cohésion et de l’unifor-
mité propres à la nature des organisations et combien elle méconnait
dans la pratique le principe de non-discrimination pour y substituer un
autre principe, celui de la discrimination facultative.

On a dit que les conséquences d’une interprétation sont la pierre de
touche de cette interprétation. Est à rejeter l'interprétation qui mène à
l'absurde, qui ouvre la porte à la fraude, qui méconnait les buts et l’objet
de la règle à interpréter. Or tels sont les résultats inéluctables de la thèse
indienne.

On peut donc conclure avec conviction que l'article 84 de la Convention
et l’article II de l'Accord de transit donnent compétence au Conseil pour
toutes les questions relatives à la violation des obligations naissant de !a
Convention ou de l'Accord, parce qu’il a compétence pour décider tout

1 Dans la thèse ici exposée semble planer une confusion assez courante, celle
de croire que l'absence d’une juridiction obligatoire laisse arbitrairement les Etats
libres de suspendre les traités ou d’y mettre fin. La vraie doctrine est qu'une décla-
ration d'extinction ou de suspension doit être objectivement justifiée pour être
valide. Elle a aussi d'importantes conséquences pratiques: une déclaration arbitraire
ne suspend pas le traité et n’y met pas fin, il sera toujours en vigueur et il devra
être considéré comme en vigueur par les Etats tiers, par la communauté internatio-
nale et, en l'occurrence, par la Cour (Statut, art. 36 et 37).

91
134 CONSEIL DE L’OACI (OP. IND. DE CASTRO)

désaccord à propos de l’interprétation ou de l’application de la Conven-
tion et de l’Accord de transit.

IF. OBJECTIONS PRESENTEES PAR L’INDE QUANT A LA MÉTHODE
SUIVIE PAR LE CONSEIL POUR PARVENIR A SA DECISION

Dans le mémoire de l'Inde on demande la nullité de la décision du
Conseil, étant donné la maniére dont il a adopté cette décision.

Avant d’entrer dans l’examen des motifs pour lesquels l'Inde prie
la Cour de déclarer la décision du Conseil injuste et préjudiciable à
l’Inde, et mal fondée en droit, il semble utile de rappeler brièvement
la signification de la nullité. La nullité est une sanction très grave.
Elle est limitée aux actes contre legem. Pour la nullité absolue, dont il est
ici question, il est nécessaire que l’acte incriminé soit incompatible avec
la loi. Pour cela, il faut que la loi soit impérative ou prohibitive, que l’acte
soit contraire au but de la loi, que le vice dont l'acte est entaché ne soit pas
corrigé. La nullité d’un arrêt ou d’une autre décision judiciaire requiert
un vice qui touche à son résultat, à sa substance, au fond et pas seulement
à ses raisonnements ou à des aspects non essentiels.

La critique de l’Inde à l'égard de la méthode suivie par le Conseil porte
sur cinq points:

1. La manière dont la question de la compétence a été posée au Conseil.
Les propositions mises aux voix étaient rédigées sous une forme négative,
à savoir: « Le Conseil n’a pas compétence ... », alors qu’il eût fallu s’expri-
mer affirmativement: «Le Conseil a compétence ... » (mémoire, par. 93,
et annexe E, 6° séance, Débat, par. 58 et suiv.). Le raisonnement de l'Inde
semble reposer sur la croyance que, si une exception préliminaire est
soulevée, le Conseil doit prendre une décision sur sa propre compétence
et non sur lexception préliminaire (voir l’art. 5, par. 4, du Règlement
pour la solution des différends et ce qu’en dit le représentant de l’Inde au
Conseil, mémoire, annexe E, 6° séance, Débat, par. 76).

Or à la lettre, le texte français de cette disposition du règlement (art.
5, par. 4) semble dire tout autre chose. Une fois soulevée l’exception pré-
liminaire, le Conseil «rend une décision sur cette question préjudicielle »
c’est-à-dire qu’il doit décider l'exception préliminaire, qui est «cette
question préjudicielle ». Le Conseil n’a pas besoin de se prononcer sur sa
propre compétence comme s’il s'agissait d’une question préalable. Il
doit statuer sur l’exception, il fait droit à l'exception ou il la rejette!.

Cette manière d’agir suppose une présomption de compétence en
faveur du Conseil. Elle est la conséquence normale de la mécanique
procédurale. Un arrêt ou une décision judiciaire doit répondre aux
conclusions du demandeur. Sinon il aura statué ultra petita et sera vicié

! Excepté le cas où l’une des parties ne comparait pas (art. 16 du Règlement).

92
135 CONSEIL DE L'OACI (OP, IND. DE CASTRO)

de ce fait. Il est bien connu que reus in excipiendo fit actor!. L'Inde
demande au Conseil de déclarer « que le Conseil n’a pas compétence pour
… connaître [de la requête et de la plainte du Pakistan] ni pour traiter des
affaires qui en sont l’objet » (mémoire, annexe C, par. 39).

Dans une exception préliminaire, l’ancien défendeur devient deman-
deur et c'est donc à [ui qu’incombe la charge de prouver les motifs de son
exception? Le Conseil avait à décider s’il existait des raisons de se déclarer
incompétent. N’est-il pas logique qu’il se soit demandé: Le Conseil n’a
pas compétence...? C'est ce que I’Inde soutenait dans le texte écrit for-
mulant l’exception. I] ne semble donc pas que les décisions du Conseil
soient viciées du fait que les questions auraient été mal posées.

2. L’Inde fait grief au Conseil de n'avoir pas accordé à ses membres
un nouveau délai pour étudier les questions, après avoir entendu les
parties, sur la base d’un procès-verbal in extenso et pour consuiter leurs
gouvernements sur la valeur des arguments avancés pendant la procédure
orale; de plus, un membre du Conseil n’avait pas assisté à toute la procé-
dure orale (mémoire, par. 93-99).

Tous ces arguments semblent boiteux ; on ne trouve pas une disposition
qui les appuie.

Le procédé employé par le Conseil n'est pas contraire à l'équité.
Les membres du Conseil et leurs gouvernements avaient joui de délais
raisonnables pour connaître et étudier l’exception de FInde et les motifs
formulés pour l'étayer. Loin d’être contraire à la loi, cela y est conforme.
Le règlement dispose que le Conseil après avoir entendu les parties rend
une décision (art. 5, al. 4). Après l'audience, le débat est clos et on doit
décider sans délai. Dans le cas des « délais fixés », c’est le Conseil qui
« peut » les proroger à son gré (art. 28 du règlement). Certains membres du
Conseil ont été d’avis et il fut proposé de proroger le délai avant de pren-
dre une décision. On est passé au vote. La proposition n’a pas été adoptée;
elle a recueilli 8 voix sur les 14 voix nécessaires (mémoire, annexe E,
6° séance, Débat, par. 42)*.

Sur l’absence d’un membre du Conseil lors de la procédure orale, il
n’y a pas de disposition du règlement qui la considère comme viciant le
vote. En tout cas, la question semble oiseuse parce que ce vote n'était
pas nécessaire pour le rejet de l'exception opposée par l'Inde.

1 Agere etiam is videtur, qui exceptione utitur; nam reus in exceptione actor est,
D. 44, 1, 1.

? Reus exceptiones quas obiicit probare videtur. Decio, in tit. de reg. iuris, regula
43, 5. Voir aussi l’article 62, paragraphes 2 et 3, du Règlement de la Cour.

3 Le conseil principal de l'Inde semble avoir reconnu à propos des délais que
«la décision ... revient» au Conseil sur la question des délais (mémoire, annexe
E, 5° séance, Débat, par. 82).

93
136 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

3. Dans la réplique du Gouvernement indien, on soutient que, pour
les questions relatives à l’Accord de transit, on avait besoin d’une
majorité de 14 voix et que la décision du Conseil sur l'exception de
PInde n'a recueilli que 13 voix (par. 78). L'observation n’est pas utile
parce que le vote ne visait pas la compétence du Conseil, mais visait la
non-compétence du Conseil. C’est sur elle qu’on a voté. Pour la propo-
sition indienne il y a eu l «oui», 13 «non» et 3 abstentions.

A cela, on peut ajouter que la thèse de l'Inde sur la computation des
votes, malgré l'autorité que lui donne le mémorandum du secrétaire
général de l'OACI (annexe D à la réplique indienne), n’est pas convain-
cante. L'article 52 de la Convention dit que «les décisions du Conseil
sont prises à la majorité de ses membres ». Mais l’article 66 b) dispose que
les membres du Conseil « qui n’ont pas accepté l'Accord … n'ont pas droit
de vote sur les questions soumises ... au Conseil en vertu des dispositions
de l'Accord ». Attendu le but et l'esprit de ces articles, on doit les inter-
préter en ce sens que les décisions sur les questions soulevées en vertu de
l'Accord doivent être prises à la majorité des membres autorisés à voter.
Les abstentions des membres du Conseil non signataires de l’Accord ou
qui ne l’ont pas accepté ne sont pas à compter pour fixer la majorité
car on ne peut parler d'abstention que pour ceux qui peuvent voter.

Une règle de droit ne doit pas être interprétée d'une manière qui mène
à l’absurde (reductio ab absurdum). Les abstentions (imposées par l'art.
66) des membres du Conseil n'ayant pas signé ou accepté l’Accord
peuvent-elles empêcher que des décisions sur des questions relevant de
PAccord soient approuvées, même si les membres qui ont signé ou accepté
l'Accord les ont votées à l’unanimité?

4. En outre, l’inde soutient que la décision du Conseil est viciée
parce que les propositions mises aux voix par le président n’ont été
déposées ou appuyées par aucun membre du Conseil, comme le requièrent
les règles 41 et 46 du règlement intérieur.

Cette objection semble résulter d’une confusion. Le président, en
l'occurrence, n’a pas présenté des propositions, il a mis aux voix les
questions soulevées par l'Inde dans son exception préliminaire.

5. Au tout dernier moment, vers la fin de l'audience publique du
23 juin 1972, l'Inde présente une nouvelle objection à la validité de la
décision du Conseil!. Elle le fait en se référant au texte de cette décision,
rapporté dans le contre-mémoire pakistanais (annexe II). L'article 15
du Règlement pour la solution des différends dit que la décision du Con-

1 L’objection de l'Inde est-elle pour cela contraire aux règles procédurales? Ce
n'est pas une question de compétence que la Cour aurait à décider motu proprio.

Peut-on arguer en appel d’un vice entachant la décision du Conseil, qui n’a pas
été invoqué devant l'instance inférieure?

Le silence de l’Inde pendant toute la procédure jusqu’à la séance du 23 juin n'est-
il pas un cas d’acquiescement?

94
137 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

seil est formulée par écrit, et contient: «v) les conclusions motivées du
Conseil ». Mais la décision ne donne pas de raisons, n’est pas motivée,
ce qui entacherait d'un vice la décision.

La critique ainsi faite par l'Inde est formulée d'une manière équivoque.
En comparant le texte de la décision avec l’article 15 cité, on voit que le
texte ne répond à aucune des formalités requises par l’article. Ce que nous
avons devant les yeux n’est pas une décision au sens de l’article 15, c’est
une communication officielle d’une résolution prise par le Conseil.

La question de la valeur de la décision du Conseil est donc autre que
celle qui est posée par l'Inde. Celle-ci prétend que la décision est viciée
faute d'une formalité, mais ce dont on s'occupe n'est pas une décision
au sens de l’article 15.

Le problème est donc de savoir si une décision au sens de l'article 15
est nécessaire pour trancher valablement la question préjudicielle posée
par l'Inde. L'Inde n'apporte pas de preuve sur la pratique du Conseil
dans des cas semblables ni de raisonnements juridiques approfondis en la
matière. Elle nous dit seulement que, selon l’article 5, si une exception
préliminaire (preliminary objection) est soulevée, le Conseil statue ou
rend une décision (shall decide) et que, selon l’article 15, les décisions
doivent étre motivées, alors que le Conseil ne fournit aucun motif.

On est surpris de voir que le secrétaire général, le service juridique de
POACT, les membres du Conseil et même le représentant de l'Inde, n'aient
pas fait observer que le Conseil n'avait pas réellement pris de décision,
qu'on n'avait véritablement rien fait de valable, faute de n'avoir pas tenu
compte de l’article 15.

Sans être un expert dans la procédure de l'OACL, il me paraît que la
lecture du Règlement pour la solution des différends nous donne une
explication satisfaisante de la conduite du Conseil.

Il semble que, dans le Règlement, on distingue deux procédures. L’une
est régie par l’article 5, c'est une procédure qu'on pourrait considérer
comme interlocutoire, brève et simple dans laquelle, après l'audition des
parties, on décide par oui ou non de donner suite ou de ne pas donner
suite à la requête. La question préjudicielle soulevée par l'exception
préliminaire n’est pas régie par le chapitre IV consacré à la procédure
ordinaire. Ce chapitre IV vise une procédure plus solennelle et plus
compliquée. C'est cette procédure qui est close par la décision prévue à
l'article 15. Il s’agit alors d'un arrêt véritable, d'une décision finale qui
suppose la clôture de la procédure; la décision est rendue «après la fin
de la procédure » (art. 15, par. 4), et doit respecter des formalités qui ne
sont pas nécessaires quand il faut décider simplement la question pré-
judicielle. La décision de l’article 15 met fin à l'affaire pour le Conseil.
Au contraire, la décision qui rejette l'exception préliminaire signifie que
la procédure peut continuer et cela explique que le Conseil insiste encore
à ce stade auprès des parties pour les inviter à négocier.

La nature de la note du 30 juillet 1971 sur les exceptions préliminaires
95
138 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

de l'Inde (contre-mémoire du Pakistan, annexe Il) n'est pas équivoque.
C’est une communication par laquelle on fait savoir au Pakistan (et il y
a sûrement une communication identique à l'Inde) que le Conseil a
décidé le 29 juillet 1971 de ne pas accepter les exceptions préliminaires et
aussi qu’en conséquence le délai pour la présentation du contre-mémoire
commence à courir le 29 juillet. Le secrétaire général attire l’attention des
parties sur la résolution du Conseil du 8 avril 1971 invitant les parties à
négocier.

On voit bien que nous sommes dans le cadre de l’article 5 et pas du tout
dans le cadre de l'article 15.

En outre on ne peut pas dire, comme le fait l'Inde (C.R. 72/5, p. 45),
que les règles de procédure soient des règles statutaires, ayant la même
force que la charte du Conseil. Le Règlement pour la solution des diffé-
rends n'est pas voté par les parties à la Convention ou les membres de
l’Assemblée; c'est le Conseil qui l'a approuvé le 9 avril 1967. Ce n’est pas
la charte. du Conseil mais l'œuvre du Conseil. Le Conseil se réserve des
pouvoirs sur la procédure (art. 28) et l’article 33 nous dit: «A tout
moment, le Conseil peut amender le présent règlement ».

Le Conseil ayant approuvé le règlement de procédure, l'interprétation
qu'il fait de ce règlement dans l'exercice de ses fonctions (facta conclu-
dentia) a la valeur d’une interprétation authentique !. Il y a donc une forte
présomption que la décision prise par le Conseil soit conforme au vrai
sens du règlement.

IV. L'ACCORD SPÉCIAL DE 1966

L'Inde soutient la thèse que la question du survol de son territoire par
des aéronefs pakistanais n’est pas régie par la Convention et l'Accord de
transit, mais par l'accord spécial de 1966 (suspendu) entre l'Inde et le
Pakistan. La conséquence est donc que le Conseil de l'OACI n’a pas
compétence pour statuer sur une question qui est hors de la Convention
et de l'Accord de transit.

L’argumentation de l'Inde ne semble pas tenir compte de l'article 82
de la Convention et des articles 30, paragraphe 4, et 41, paragraphe 1,
de la convention de Vienne. Dans le cas d'un traité multilatéral, et à
fortiori dans le cas d’un traité constitutif d’une organisation internationale,
deux parties à ce traité ne peuvent conclure un accord ayant pour objet
de modifier les traités dans leurs relations mutuelles que si la possibilité
d'une telle modification est prévue par le traité ou si elle n'est pas interdite
et n’est pas incompatible avec le but et l’objet du traité pris dans son
ensemble. La Convention, dans son article 82, impose l'obligation à

! Dans le sens de ce qu’on a appelé «interprétation institutionnelle ».

96
139 CONSEIL DE L'OACI (OP. IND. DE CASTRO)

tous les Etats contractants de ne pas contracter d’obligations et de ne
pas conclure d’ententes qui soient incompatibles avec les dispositions de
la Convention.

L’arrangement de 1966 peut être interprété de deux manières. On peut
penser ou bien qu'il contient des dispositions incompatibles avec la Con-
vention ou bien que ses dispositions sont compatibles avec la Convention.

Dans la première hypothèse (cas de l’incompatibilité), le Conseil n’a
pas eu la possibilité de les considérer parce que, ces dispositions étant
contraires aux obligations assumées par l'Inde et le Pakistan, elles sont
entachées de nullité (contra legem).

Dans l’autre hypothèse (compatibilité), l'accord de 1966 a respecté
toutes les dispositions impératives de la Convention. Il n’a donc pas pu
éliminer les règles de la Convention relatives à la compétence du Conseil
pour statuer sur l'interprétation et l’application de la Convention et de
l'Accord, de sorte que le Conseil a compétence pour dire si l'Inde a violé
ou n’a pas violé ses obligations envers le Pakistan, selon la Convention
et l’Accord de transit, pour dire aussi, le cas échéant, si les dispositions de
Paccord de 1966 sont ou non compatibles avec celles de la Convention !.

(Signé) F. DE CASTRO.

! En tenant peut-être compte des circonstances toutes spéciales des relations entre
les deux Etats et d’une interprétation finaliste de l’article 89 de la Convention.

97
